VOYA ADVANTAGE CENTURY PLUSSM INDIVIDUAL FIXED AND VARIABLE DEFERRED ANNUITY CONTRACTS issued by ReliaStar Life Insurance Company and its Separate Account N Supplement Dated May 18, 2017 This supplement updates and amends certain information contained in your current prospectus and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the VY® FMR® Diversified Mid Cap Portfolio. On November 17, 2016, the Board of Trustees of Voya Investors Trust approved a proposal to reorganize the VY® FMR® Diversified Mid Cap Portfolio.
